DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 12/01/2021.
2.	Claims 21-32, 34, 35, and 38 were previously pending. Claim 21 is amended herein. Claims 27, 34, and 35 are cancelled and claims 39-46 are added herein. Accordingly, claims 21- 26, 28-32, and 38-46 remain pending. Claims 21, 39 and 42 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  12/01/2021 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad.  D) Per MPEP 2141.02 VI prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

If applicable, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 21 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomishima (US 2016/0259676 A1).
	Regarding independent claim 21, Tomishima teaches a resistive random-access memory (RRAM) system (see Fig. 3: 300, Fig. 4: 400), comprising: 
a plurality of RRAM cells (Fig. 3: 301), each comprising: 
a bit line (Fig. 4: BL, BLB); and 
at least two resistive memory elements coupled to the bit line (Fig. 4: MTJ1, MTJ2); 
comparator circuitry coupled to the bit line of each of the plurality of RRAM cells (Fig. 3: 306 detector), 
wherein the comparator circuitry provides a bit count of operations performed by the plurality of RRAM cells (Fig. 3 in context of para [0038]: XNOR detector counts detection of XNOR output); and 
memory control circuitry configured to perform a simultaneous read operation of the plurality of RRAM cells (Fig. 3: MTJ1, MTJ2 share common WL and read for the XNOR detection).
Regarding independent claim 39, Tomishima teaches a resistive random-access memory (RRAM) system, comprising: a plurality of RRAM cells, each comprising: a first bit line; a second bit line; at least two resistive memory elements coupled to the first bit line; and at least two additional resistive memory elements coupled to the second bit line; comparator circuitry coupled to the first bit line and the second bit line of each of the plurality of RRAM cells, wherein the comparator circuitry comprises a comparator having a first input coupled to the first bit line of one of the plurality of RRAM cells and a second input coupled to the second bit line of the one of the plurality of RRAM cells; and memory control circuitry configured to perform a simultaneous read operation of the plurality of RRAM cells.
(See claim 21 rejection analysis)

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 21- 26, 28-32, and 38-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10,706,923 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 21, US 10,706,923 B2 teaches a resistive random-access memory (RRAM) system, comprising: (US 10,706,923 B2 claims 1 and 4)
a plurality of RRAM cells, each comprising: (US 10,706,923 B2 claim 4)
a bit line; and (US 10,706,923 B2 claim 4)
at least two resistive memory elements coupled to the bit line; and (US 10,706,923 B2 claims 1 and 4)
comparator circuitry coupled to the bit line of each of the plurality of RRAM cells. (US 10,706,923 B2 claims 1 and 4), 
wherein the comparator circuitry provides a bit count of operations performed by
the plurality of RRAM cells (US 10,706,923 B2 claims 1 and 4 discloses comparator and the function can be deduced from circuitry configuration);
memory control circuitry configured to perform a simultaneous read operation of the plurality of RRAM cells (US 10,706,923 B2 claims 1-8 in combination).
Similarly, Regarding claim 34, US 10,706,923 B2 claims 1-8 teaches all limitations.
Similar analysis can be performed to show that, dependent claims inclusive of 21-37  are obvious over US 10,706,923 B2 claims 1-8.
Similar analysis can be done on the rest of the claims to show that they are rejected over US 10,706,923 B2.


Response to Arguments
NSDP double patenting rejection is being maintained based on disapproved TD 11/20/2021.
MOOT with respect to arguments.
See prior art not relied upon section.
Previous objections, 112 rejections  are withdrawn based on argument and amendments.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Obradovic et al. (US 2019/0131977 A1) is applicable for all claims. See analysis below:
Regarding independent claim 21, Obradovic teaches a resistive random-access memory RRAM system (Fig. 2: 180, “binary neural network”), comprising: 
a plurality of RRAM cells (Fig. 2: 100-1…100-4. See Fig. 7: 100B for each cell construction. See EXAMINER ANNOTATED VERSION OF FIG. 7), each comprising: 
a bit line (Fig. 7: BL, BLB); and 
at least two resistive memory elements (e.g. Fig. 7: 112, 124) coupled to the bit line (Fig. 7: BL, BLB); 
comparator circuitry (Fig. 7: SA and Fig. 2: 182 combined) coupled to the bit line of each of the plurality of RRAM cells (see Fig. 2 and Fig. 7), 
(para [0030]: “…182 counts the number of non-zero results from the four XNOR cells…”. See also para [0003]); and 


    PNG
    media_image1.png
    949
    787
    media_image1.png
    Greyscale

memory control circuitry (Fig. 2: 180) configured to perform a simultaneous read operation of the plurality of RRAM cells (Fig. 2 in context of para [0031]: “…neuron 180 using the XNOR cells 100 may….perform a MAC operation…” requires simultaneous read operation on cells. See also para [0003]).
Regarding claim 22,  Obradovic teaches the RRAM system of claim 21, wherein each of the plurality of RRAM cells (Fig. 7: 100B) further comprises: 
a word line (Fig. 7: WL, see single “selection” signal); 
at least two select lines (Fig. 7: 151, 154); and 
at least two switches (Fig. 7: 142, 144), each switch having a gate coupled to the word line (Fig. 7: WL) and each switch coupled to a respective select line (Fig. 7: 102, 104), 
wherein each switch (Fig. 7: 142, 144) is coupled to a respective one of the at least two resistive memory elements (see Fig. 7: 112, 124).
Regarding claim 23,  Obradovic teaches the RRAM system of claim 22, wherein the at least two switches are transistors (Fig. 7: 142, 144 are nmos).
Regarding claim 24,  Obradovic teaches the RRAM system of claim 21, wherein each of the plurality of RRAM cells (Fig. 7: 100B) further comprises at least two additional resistive memory elements (Fig. 3: 114, 122) coupled to the comparator circuitry (see Fig. 2: 182).
Regarding claim 25,  Obradovic teaches the RRAM system of claim 24, wherein the comparator circuitry comprises a comparator (Fig. 7: SA or Fig. 1: 130, para [0005]: “…The output transistors form a sense amplifier...”) having a first input (Fig. 7: in1) coupled to the bit line (Fig. 7: BL) of one of the plurality of RRAM cells and a second input (Fig. 7: in1) coupled to a second bit line (Fig. 7: BLB) corresponding to the at least two additional resistive memory elements (Fig. 7: 114, 122).
Regarding claim 26,  Obradovic teaches the RRAM system of claim 24, wherein each of the plurality of RRAM cells further comprises: 
(Fig. 7: WL);
 at least two select lines (Fig. 7: 102, 104); and 
at least four switches (Fig. 7: 142, 144, 132, 134), 
each switch having a gate coupled (operably coupled in a circuit through functional scheme or operation) to the word line (Fig. 7: WL) and each switch coupled to a respective select line (coupled to Fig. 7: 102, 104), 
wherein each switch is coupled (operably coupled in a circuit through functional scheme or operation) to a respective one of the at least two resistive memory elements (Fig. 7: 112, 124) and the at least two additional resistive memory elements (Fig. 7: 114, 122).
Regarding claim 25,  Obradovic teaches the RRAM system of claim 21, wherein: 
the memory control circuitry is further configured to: set a resistance of one of the at least two resistive memory elements to represent a binary weight value; and provide a signal representative of a binary input value to an input of one of the at least two resistive memory elements; 
wherein the comparator circuitry comprises a comparator having a first input coupled to the bit line of one of the plurality of RRAM cells and an output configured to provide an output signal representative of a binary value that is equal to an exclusive NOR of the binary weight value and the binary input value.
(see claim 42 rejection analysis)
Regarding claim 29,  Obradovic teaches the RRAM system of claim 28, wherein the memory control circuitry is further configured to provide a reference signal to a  (para [0038]: VDD is supplied to second input. The claimed limitation is broad and encompasses Fig. 5 or. Para [0038] or para [0042] teachings of VDD being used).
Regarding claim 38,  Obradovic teaches the RRAM of claim 21, wherein the memory control circuitry is further configured to perform the simultaneous read operation of the plurality of RRAM cells by causing the comparator circuitry to aggregate output signals from the plurality of RRAM cells (para [0003], para [0028]-para [0031]) .
Regarding independent claim 39, Obradovic teaches a resistive random-access memory (RRAM) system, comprising: 
a plurality of RRAM cells (Fig. 2: 100-1…100-4. See Fig. 7: 100B for each cell construction. See EXAMINER ANNOTATED VERSION OF FIG. 7), each comprising: 
a first bit line (Fig. 7: BL); 
a second bit line (Fig. 7: BLB); 
at least two resistive memory elements (Fig. 7: 110, 114) coupled to the first bit line (Fig. 7: BL); and 
at least two additional resistive memory elements (Fig. 7: 122, 124) coupled to the second bit line (Fig. 7: BLB); 
comparator circuitry (Fig. 7: SA and Fig. 2: 182 combined) coupled to the first bit line (Fig. 7: BL) and the second bit line (Fig. 7: BLB) of each of the plurality of RRAM cells (Fig. 7: 100B), 
wherein the comparator circuitry comprises a comparator (Fig. 7: SA or Fig. 1: 130, para [0005]: “…The output transistors form a sense amplifier...”) having a first input (Fig. 7: in1)  coupled to the first bit line (Fig. 7: BL) of one of the plurality of (Fig. 7: in2)  coupled to the second bit line (Fig. 7: BLB) of the one of the plurality of RRAM cells; and 
memory control circuitry (Fig. 2: 180) configured to perform a simultaneous read operation of the plurality of RRAM cells (Fig. 2 in context of para [0031]: “…neuron 180 using the XNOR cells 100 may thus perform a MAC operation…” requires simultaneous read operation on cells).
Regarding claim 40,  Obradovic teaches the RRAM system of claim 39, wherein the comparator circuitry provides a bit count of operations performed by the plurality of RRAM cells (para [0030]).
Regarding claim 41,  Obradovic teaches the RRAM system of claim 39, wherein each of the plurality of RRAM cells further comprises: 
a word line (Fig. 7: WL); at least two select lines (Fig. 7: 102, 104); and at least two transistors (Fig. 7: 142, 144), each transistor having a gate coupled to the word line (Fig. 7) and each transistor coupled to a respective select line (Fig. 7: via c1, c2 node), wherein each transistor is coupled to a respective one of the at least two resistive memory elements (Fig. 7: e.g. 142 connected to 112, 124).
Regarding independent claim 42,  Obradovic teaches a resistive random-access memory (RRAM) system (Fig. 2: 180, “binary neural network”), comprising: 
a plurality of RRAM cells (Fig. 2: 100-1…100-4. See Fig. 7: 100B for each cell construction. See EXAMINER ANNOTATED VERSION OF FIG. 7), 
each (Fig. 7: 100B) comprising: 
a bit line (Fig. 7: BL, BLB) ; and 
at least two resistive memory elements coupled to the bit line (Fig. 7: 112, 124); 
(Fig. 2: 180 and associated control circuitry) configured to: 
set a resistance of one of the at least two resistive memory elements to represent a binary weight value (para [0027], para [0033]: weights stored in 112, 114, 122, 124);
a provide a signal representative of a binary input value to an input of one of the at least two resistive memory elements (Fig. 7 in context of para [0033]: inputs x, /x); and 
perform a simultaneous read operation of the plurality of RRAM cells (Fig. 2 in context of para [0031]: “…neuron 180 using the XNOR cells 100 may….perform a MAC operation…” requires simultaneous read operation on cells. See also para [0003]); and 
comparator circuitry (Fig. 7: SA and Fig. 2: 182 combined) coupled to the bit line of each of the plurality of RRAM cells (Fig. 7: BL, BLB), 
wherein the comparator circuitry comprises a comparator (Fig. 7: SA or Fig. 1: 130, para [0005]: “…The output transistors form a sense amplifier...”) having a first input (Fig. 7: in1)  coupled to the bit line (Fig. 7: BL, BLB) of one of the plurality of RRAM cells (Fig. 7: 100B) and an output (Fig. 7: 106) configured to provide an output signal representative of a binary value that is equal to an exclusive NOR of the binary weight value and the binary input value (Fig. 7 context of para [0035], para [0037]).
Regarding claim 43,  Obradovic teaches the RRAM system of claim 42, wherein the comparator circuitry provides a bit count of operations performed by the plurality of RRAM cells (para [0030]).
Regarding claim 44,  Obradovic teaches the RRAM system of claim 42, wherein the memory control circuitry is further configured to provide a reference signal to a second input of the comparator. (see claim 29 rejection analysis)
Obradovic et al. (US 2019/0280694 A1) is pertinent to all claims, for example, regarding claim 21, it teaches a resistive random-access memory (RRAM) system (Fig. 2: 180 “digital neural network”, para [0026]), comprising: a plurality of RRAM cells (Fig. 2: 100-1…..100-4 “computing cells” employed with FE-FET “nonvolatile memory”, see para [0025]),  each (See Fig. 3: 100A cell) comprising: a bit line (Fig. 3: 150); and
at least two resistive memory elements (Fig. 3: 110A, 120A) coupled to the bit line (Fig. 3: 150);
comparator circuitry (Fig. 2: 190 “bit count and sign block”, para [0027]) coupled to the bit line of each of the plurality of RRAM cells (see Fig. 2 and Fig. 3);
and
memory control circuitry (para [0026]: e.g. MAC operation controller circuit) configured to perform a simultaneous read operation (Fig. 3: see single select line coupled to select transistor of 132, 134) of the plurality of RRAM cells (Fig. 3 in context of para [0022]: “Select line 108 may be used to select the computing cell”).

Based on the above analysis, following Amendment to independent claims is being proposed:

a. Add limitations of claim 30, 31 to the independent claim 21.
Claim 30. The RRAM system of claim 28, wherein: the plurality of RRAM cells further comprises at least two additional resistive memory elements coupled to a second input of the comparator; and the comparator compares a first compare signal corresponding to the at least two resistive memory elements with a second compare signal corresponding to the at least two additional resistive memory elements.
Claim 31. The RRAM system of claim 28, wherein the memory control circuitry is further configured to set the resistance of the one of the at least two resistive memory elements such that a binary high state is represented as a low resistance and a binary low state is represented as a high resistance.

b. Add limitations of claims 45, 46 to the independent claim 42.
Claim 45.  the RRAM system of claim 42, wherein: 
the plurality of RRAM cells further comprises at least two additional resistive memory elements coupled to a second input of the comparator; and  the comparator compares a first compare signal corresponding to the at least two resistive memory elements with a second compare signal corresponding to the at least two additional resistive memory elements.
Claim 46.  the RRAM system of claim 42, wherein the memory control circuitry is further configured to:  set the resistance of the one of the at least two resistive memory elements such that a binary high state is represented as a low resistance and a binary low state is represented as a high resistance; and  provide the signal representative of the binary input value such that the binary high state is represented as a positive voltage and the binary low state is represented as a zero voltage.
c. 	Cancel claim sets 39-41

Allowable Subject Matter
Claims 21- 26, 28-32, and 38-46  are objected to nsdp double patenting rejection but would be allowable if the rejection is  over-come.
Claims 22- 26, 28-32, and 38, 40-46  are objected for as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
However, It is suggested by examiner to adopt the amendment being suggested in Prior Art Not Relied Upon section above to place the application in better condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)